DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5, 7 to 10, 12, 14 to 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gorzela et al. (U.S. Patent Publication 2018/0226070) in view of Koinuma et al. (U.S. Patent Publication 2015/0057996).
Concerning independent claims 1 and 21, Gorzela et al. discloses a method, system, and computer program for real-time conflict mitigation, comprising:
“circuitry configured to input speech of a user who is a sender” – a communication may be received by a recipient, wherein the received communication has a communicator sentiment associated with a communicator and a recipient sentiment associated with the recipient; a communicator sentiment may be determined associated with the communicator message, and a recipient sentiment may be determined associated with the received communicator message (Abstract; ¶[0003]); a program may analyze each person’s facial expressions, tone of speech (“input speech of a user”), and biometric responses during a real-time conversation (¶[0020]); here, a communicator is “a user who is a sender”; conflict-mitigation program 110a,110b receives real-time communication that may be received either verbally or in written form (¶[0042]: Figure 3: Step 302); a tone of voice feature may be captured by a microphone input into a digital audio file format (¶[0044]: Figure 1); 
“determine whether a message in the input speech is positive in accordance with [an expression converting dictionary database and] a user information database storing behavior history” – conversation results may be logged in a database (Abstract); a conflict mitigator program may compare real time interactions with previous interactions between the same parties, and may identify differences in previous reactions or consistencies in previous reactions whether the reactions are positive or negative; a conflict mitigator may have a response component that provides the parties with real-time feedback based on similar conversations that have positive emotive results, personalities of the parties, and a history of interactions between the parties (¶[0023]); a cognitive analyzer component may compare data in order to provide a more positive conversational response by using a database that provides similar and more successful responses (¶[0026]); the conflict mitigator may provide the person that delivered a negatively received message with an alternate message based on similar but more positive resulting conversations, specific personalities involved, and the history of interactions between the parties (¶[0027]); cognitive analyzer 208 may analyze the personalities of the communicator and the recipient and the history of reactions between the personalities, e.g., positive or negative (¶[0039]: Figure 2); logging feature 212 may log a cognitive analysis and real-time response to capture the history of conversations and reactions between communicators for use in the present conversation or use in future conversations; conflict mitigator program 110a, 110b may use a database 114 to store the communications between communicators, the reactions and resolutions (¶[0040]: Figure 2); a mismatch, e.g., misunderstanding, will cause conflict mitigator program 110a, 110b to search a positive response database 114 containing positive responses for better responses to provide for each party to use (¶[0045]: Figure 2); conflict mitigator program 110a, 110b may provide real-time feedback for a doctor by searching for similar conversations between doctors and young patients in a positive response database 114 (¶[0049]: Figure 1); here, database 114 is “a user information database storing behavior history” because it stores a history of interactions between the parties, which include a history of interactions of “a user”; broadly, reactions and resolutions stored in database 114 are a “behavior” history; implicitly, if reactions are determined to be positive or negative using a history of previous interactions stored in database 114, then this implies at least “determine whether a message . . . is positive”; that is, if a message is determined to be positive or negative, then it is at least determined to be positive if it is not determined to be negative;
“by performing semantic analysis on the message to estimate a feeling of the user who is the sender” – embodiments may include determining a communicator sentiment associated with a communicator message (“to estimate a feeling of the user who is the sender”) (Abstract; ¶[0003]); assessing sentiment and emotions through voice identifiers, facial expression identifiers, and biometric identifiers may assist in understanding how a message is communicated and how a message is received (¶[0022]); tone identifier 202 may also identify the tone of a digital message by analyzing words written with other symbols and the use of capital letters (¶[0038]: Figure 2); here, ‘semantics’ is defined as “a meaning of words in language”; tone identifier 202 is described as ‘analyzing words’ in a message from a communicator, which is broadly equivalent to “performing semantic analysis on the message . . . of the user who is the sender”; “a feeling of the user who is the sender” is the same as a sentiment of the communicator;
“convert the message into a message which makes relationship between users smooth in accordance with content of the message accepted from the user who is the sender on the basis of a result of feeling estimation estimated using the input speech, [the expression converting dictionary database] and the user information database” – conflict mitigation may provide real-time response feedback during a conversation that may lead to more conversations with positive results; positive responses, provided by the conflict mitigation program, to negative reactions during communications between individuals may foster better and more trusting relationships between parties (“makes relationship between users smooth”) (¶[0020]); assessing sentiment and emotions (“feeling estimation”) through voice identifiers and facial expression identifiers may assist in understanding how a message is communicated and how a message is received (¶[0022]); a conflict mitigator program may provide the person that delivered a negatively received message with an alternative message based on similar but more positive resulting conversations so that better worded responses may provide positive responses (¶[0027]); recommendations of wordings are provided to a doctor and a patient (¶[0030]); tone identifier 202 may analyze sentiment in the communicator’s tone of voice (“a result of feeling estimation estimated using the speech input by the speech input unit”) (¶[0038]: Figure 2); logging feature 212 may log a cognitive analysis and real-time response to capture the history of conversations and reactions between communicators for use in the present conversation or use in future conversation (“using the speech input . . . and the user information database”); conflict mitigator program 110a, 110b may use a database 114 (“the user information database”) to store the communications between communicators, the reactions and resolutions (¶[0040]: Figure 2).
Concerning independent claims 1 and 21, the only elements omitted by Gorzela et al. are “an expression converting dictionary database”, converting the message into a message which makes relationship between users smooth using “the expression converting dictionary database”, and “performing semantic analysis on the message”.  Arguably, Gorzela et al. discloses “performing semantic analysis on the message to estimate a feeling of the user who is the sender” because tone identifier 202 is described as ‘analyzing the sentiment in the communicator’s tone’ and ‘identifying the tone of a digital message by analyzing the words written with other symbols and the use of capital letters’.  (¶[0038]: Figure 2)  Here, ‘semantics’ can be defined as ‘relating to meanings of words in language’.  Gorzela et al.’s tone identifier 202 that analyzes words in a communication to determine sentiment of a communicator, then, can arguably be maintained to be equivalent to “performing a semantic analysis on the meaning to estimate a feeling of the user who is the sender”.  Still, Gorzela et al. does not expressly use the term “semantic”.

Concerning independent claims 1 and 21, even if “an expression converting dictionary database” and “semantic analysis” are omitted by Gorzela et al., these are taught by Koinuma et al.  Generally, Koinuma et al. teaches converting words extracted from text into converted words using a dictionary that is accessed according to environmental information.  (¶[0009])  Koinuma et al. teaches an embodiment directed to converting difficult expressions into simpler expressions so that a meaning of each word can be comprehended by a younger age group.  (¶[0033] - ¶[0040])  Text conversion is performed in a word/expression conversion process using an expression dictionary 24, e.g., for Japanese children and for American children.  (¶[0063] - ¶[0067])  A segment dictionary is used for performing morphological analysis on the original text, and a word dictionary containing common words is similarly used for morphological analysis of the original text.  A dictionary to be used for the word/expression conversion process (“an expression converting dictionary”) may be specified by environmental information.  Text processing apparatus is used in a word/expression conversion process to perform morphological analysis on the original text by breaking down the original text into words (individual parts of speech).  An expression dictionary for converting a difficult word into a simpler expression includes a Japanese expression dictionary for converting into simpler expressions in Japanese, and an English expression dictionary for converting into simpler expressions in English.  (¶[0068] - ¶[0073])  Morphological analysis involves separating a text into meaningful words and determining part of speech of each word.  (¶[0085]: Figure 7)  Important word dictionary 32 includes words that may be important in enabling a foreigner to comprehend the meaning of text.  If an original text includes a word registered in important word dictionary 32, text optimization unit 13 converts this word into a corresponding foreign word using foreign language dictionary 23 associated with environmental information.  (¶[0099] - ¶[0100]: Figure 8)  Koinuma et al., then, clearly teaches “an expression converting dictionary database” as illustrated at least in Figures 5, 8, and 18, and this “expression converting dictionary database” is used in an analogous manner as disclosed by Gorzela et al.  Admittedly, Gorzela et al. and Koinuma et al. do not expressly use the terminology of “performing semantic analysis”, but determining meaningful words by morphological analysis with segment dictionary 21 and word dictionary 22, and determining an important word to comprehend a meaning of text with an important word dictionary 32 for word/expression conversion, can be considered as equivalent to “performing semantic analysis”.  An objective is to provide a text processing apparatus that is capable of generating text that may be read/comprehended by multiple readers.  (¶[0008])  It would have been obvious to one having ordinary skill in the art to perform semantic analysis and convert a message with an expression converting dictionary database as taught by Koinuma et al. in real-time conflict mitigation of Gorzela et al. for a purpose of generating text that may be read/comprehended by multiple readers.

Concerning claim 2, Gorzela et al. discloses that a conflict mitigator program may analyze each person’s facial expressions and tone of speech during real-time conversations to improve positive real-time responses to negative reactions (¶[0020]); sentiment and emotion may be assessed through voice identifiers and facial expression identifiers (¶[0022]); facial expression features may be captured through a camera sensor, and conflict mitigator programs 110a, 110b may conduct an image analysis or pattern matching, or both image analysis and pattern matching, to identify facial features associated with positive and negative reactions; a smile may show a positive facial feature, and furrowed eyebrows may convey a negative or confused facial feature (¶[0044]: Figure 1); here, a camera receives as “input an image of the user who is the sender”, and a conflict mitigator program may “convert the message into a message which makes the relationship between users smooth in accordance with content of the message accepted by the user who is the sender” by making the message more positive to foster better and more trusting relationships between parties; additionally, conflict mitigator programs 110a, 110b use voice identifiers and facial expression identifiers to determine sentiment or emotion (“on a basis of a result of feeling estimation estimated using the input speech and the input image”).
Concerning claim 3, Gorzela et al. discloses that a conflict mitigator program may provide a person that delivered a negatively received message with an alternative message based on similar but more positive resulting conversations (“to convert the message into a message with positive expression in a case where the message includes negative expression”) (¶[0027]); a conflict mitigator program may turn negative conversations into positive conversations that yield stronger and more trusting relationships (¶[0044]).
Concerning claim 4, Gorzela et al. discloses that a conflict mitigator program may provide an individual with specific recommendations for better and more positively phrased real-time communication responses (¶[0025]); the conflict mitigator program may provide the person that delivered a negatively received message with an alternative message based on similar but more positive resulting conversations (¶[0027]); real-time feedback for the doctor may tell the doctor to explain what a biopsy is to the patient in that nothing further needs to be done between now and the next checkup in a month when more information will be available after more tests; conflict mitigator programs 110a, 110b may provide real-time feedback for the patient to ask the doctor to explain what a biopsy is (¶[0049]: Figure 1); here, feedback to the doctor and the patient is provided “to control a notification for confirming to the user who is the sender as to whether or not to convey the message with a positive expression converted by the message converting unit”; that is, feedback is “a notification for confirming” a content of an alternative message.
Concerning claim 5, Gorzela et al. discloses that a conflict mitigator program may provide an individual with specific recommendations for better and more positively phrased real-time communication responses (¶[0025]); broadly, a recommendation for a response is “presumption or opinion on a message conveying side”; that is, a recommendation for a more positive message can be construed as providing “presumption or opinion” that a recommended communication response is better than a more negative communication response.
Concerning claim 7, Gorzela et al. discloses that a proper response for a misunderstanding may help the individuals in a parent and child relationship, or a relationship between spouses, understand one another and get a more positive result out of the interaction; a better, more positive response and result may lead to stronger relationships and a better understanding between the communicator and the recipient (¶[0022]); a communicator may make a statement or ask a question with good intentions, but the statement is met with a response from a recipient that is upset, sad, or angry (¶[0043]); here, even if a communicator makes a statement or asks a question with good intentions, the message can be rendered more positive by a conflict mitigator program so there is no misunderstanding between the individuals; that is, even a positive communication that was conveyed with good intent can be turned into a more positive message (“to convert the message into a message with more positive expression in a case where the message includes positive expression”).
Concerning claim 8, Gorzela et al. discloses that conflict mitigation provides real-time response feedback during a conversation that may lead to more conversations with positive results (¶[0020]); response feature 210 may provide real-time feedback for both the communicator and the recipient (¶[0040]: Figure 2); this feedback is to “output the response from the user who is the receiver and content of the converted message to the user who is the sender”; that is, feedback is provided to the communicator during a conversation that is conveyed between the communicator and the recipient.
Concerning claim 9, this would appear to be implicit for Gorzela et al., where a recipient (“the receiver”) may not respond to a message from the communicator (“the user who is the sender”); conflict mitigation provides real-time response feedback during a conversation that may lead to more conversations with positive results (¶[0020]); response feature 210 may provide real-time feedback for both the communicator and the recipient (¶[0040]: Figure 2); that is, feedback is provided to the communicator on how to make a conversation more positive even if there is no response by a recipient to a message that was transmitted as a more positive response.
Concerning claim 10, Gorzela et al. discloses that a response feature may provide a communicator and a receiver of a communication with a better real-time response.  (¶[0026])  A response, then, is output to a user who is a receiver of the communication as “content of the converted message to the user who is the receiver who is to receive the message.”
Concerning claim 12, Gorzela et al. discloses “making the relationship with the user who is the receiver favorable through conversation with the user who is the receiver or through presentation of content” by helping individuals understand one another and get a more positive result out of an interaction (¶[0022]).  
Concerning claims 14 to 15, Gorzela et al. discloses that a conflict mitigator program may compare a real-time interaction with previous interactions between the same parties; conflict mitigator program provides the parties with real-time feedback on how a message could have been better worded based on similar conversations that had positive emotive results, personalities of the parties, and a history of interactions between the parties (¶[0023]); a conflict mitigator program may use the currently received data along with the personalities involved and a history of reactions between the parties to identify exemplar conversations (¶[0025]); logging feature 212 may capture a history of conversation and reactions between communicators for use in the present conversation or use in a future conversation (¶[0040]: Figure 2); here, personalities involved and a history of interactions are “context”, so that recommending a conversation that is more positive is ‘judged using context’; generally, feedback recommendation is to make a conversation more positive (“to convert the message into a message with expression in a positive . . . direction”); moreover, this context of personalities and conversation history is used for communications that are received (“upon reception”) and communicated (“upon output”) for both parties to the conversation.
Concerning claim 17, Gorzela et al. discloses that a tone of a communication can negatively impact a recipient (¶[0021]; conflict mitigation may include communications between a bully and a victim (¶[0022]); Party A often tells jokes about a specific professional group to co-worker B, but Party A does not know that Party B’s spouse is in the specific professional group that Party A jokes about (¶[0028]); here, “a tone of the message is hurtful” between a bully and a victim or to Party B due to a joke of Party A; conflict mitigator program provides the parties with real-time feedback on how a message could have been better worded (“the message converting unit performs processing of converting the message into text or speech output and causes the converted message to be presented to the user who is the sender”) (¶[0023]).  

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gorzela et al. (U.S. Patent Publication 2018/0226070) in view of Koinuma et al. (U.S. Patent Publication 2015/0057996) as applied to claims 1 and 10 above, and further in view of Kanevsky et al. (U.S. Patent Publication 2014/0074945).
Concerning claim 11, Gorzela et al. discloses mitigating conflict in communications by determining a more appropriate response, but does not provide output control “at a timing in accordance with a situation of the user who is the receiver.”  However, Kanevsky et al. teaches electronic warning and modification by detecting an emotional state of a sender.  (Abstract)  Specifically, Kanevsky et al. teaches delaying the sending of a user communication by some determined amount of time that is a function of the emotional state of the user.  The risk of miscommunication may be evaluated based on the content of the message.  (¶[0030])  An objective is to provide means by which a likelihood of a user transmitting a message that a recipient or third party might deem inappropriate is reduced.  (¶[0006])  It would have been obvious to one having ordinary skill in the art to assess a sentiment or emotion of a recipient of a communication in Gorzela et al. to delay a sending of a user communication by some determined amount of time that is a function of the emotional state of the user as taught by Kanevsky et al. for a purpose of reducing a likelihood of a user transmitting a message that a recipient might deem inappropriate.
Concerning claim 18, Gorzela et al. discloses determining a facial expression of the user who is the sender.  Kanevsky et al. discloses encoding a detected emotional state of a sender as metadata that is transmitted to a recipient.  (Abstract)  An annotated version of the emotional communication is transmitted to a recipient that provides emphasis on the sender’s emotional state, where the representation of the emotional state can be in form of a graphic, a color change, an animation, a sound, or a keyword.  (¶[0036] - ¶[0037]: Figure 2)  Here, encoding an emotional state of a sender that is transmitted to a recipient is “to add complementary information to the message.”  Kanevsky et al. can be construed to “add complementary information to the message” in all cases including a case that a message is consistent with a facial expression of the user who is the sender or inconsistent with a facial expression of the user who is the sender.  Kanevsky et al., then, broadly meets the limitation of adding complementary information to the message “in a case where the message is not consistent with facial expression . . . of the user who is the sender”. 

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gorzela et al. (U.S. Patent Publication 2018/0226070) in view of Koinuma et al. (U.S. Patent Publication 2015/0057996) as applied to claims 1 and 10 above, and further in view of Potkonjak (U.S. Patent Publication 2010/0324894).
Concerning claim 13, Gorzela et al. discloses a message that is provided to a receiver, but omits sending a message that includes “an image or music”.   However, Potkonjak teaches voice to text to voice processing, where an audio message is preprocessed and transcribed into text prior to being processed in a textual domain.  The textual domain processing or subsequent text to voice regeneration can seek to improve clarity, correct grammar, adjust vocabulary level, remove profanity, correct slang, alter dialect, alter accent, or provide other modifications to communication characteristics.  The processed text may be translated back into the audio domain for delivery to a listener, where processing at each stage may be driven by a set of objectives and constraints set by the speaker, the listener, or a third party.  (Abstract)  Specifically, Potkonjak teaches that background sounds, audience sounds, music (“music”), sound effects, or other additional audio may be added as an additional audio signal 175 at V + A processing stage 170.  (¶[0019]: Figure 1)  V + A processing stage 170, then, provides “wherein circuitry is configured to output the content of the converted message to the user who is the receiver along with . . . music.”  An objective is to enable users to perceive delivered oral communications with improved clarity.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to convert a message along with music as taught by Potkonjak to perform conflict mitigation rendering a message of a communicator more positive on the basis of a result of sentiment analysis estimated using speech of Gorzela et al. for a purpose of enabling listeners to perceive delivered oral communications with improved clarity.  
Concerning claim 16, Potkonjak teaches text domain processing that removes profanity (“wherein the circuitry is further configured to register an NG word, the NG word being a word that abuses a speech partner” and “wherein circuitry is configured to prohibit use of the registered NG word”) (Abstract); text to text (T2T) processing 140 can implement deletion of censored words (¶[0015]: Figure 1); forced removal of censored words may be considered a constraint 192 (¶[0023]: Figure 1).  Broadly, Applicant’s “NG word” is equivalent to profanity or a censored word; that is, an “NG word” is specific to Japanese, and can be defined as a word that is “No Good”, or “Bad”, or “Forbidden”, e.g., words which abuse a speech partner, such as ‘fool’.  A forbidden word is what might equivalently be designated as profanity or a censored word in English.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gorzela et al. (U.S. Patent Publication 2018/0226070) in view of Koinuma et al. (U.S. Patent Publication 2015/0057996) as applied to claim 1 above, and further in view of Grant et al. (U.S. Patent Publication 2017/0329983).
Gorzela et al. omits “wherein, in a case where an image of the user who is the sender is output in addition to the message, in a case where the user who is the sender gives inappropriate facial expression or action, the circuitry is configured to convert also the image of the user who is the sender.”  However, Grant et al. teaches analogously determining whether a censoring action needs to be performed on a multimedia item prior to posting it on a website.  (Abstract)  Facial recognition initiates a cognitive assessment for each identified person to detect inappropriate content and facial expression recognition.  (¶[0042])  Censoring component 150 of system 72 is configured to compare for each identified entity, the determined context of the multimedia items with preferences of the responsive entity.  If a variance exists between the two, censoring component 158 is configured to perform a censoring action.  Censoring component 158 may blur or remove the entity from the multimedia item using a known method prior to posting the multimedia item.  (¶[0049] - ¶[0050]: Figure 2)  Grant et al., then, teaches outputting an image, but “in a case where the user who is the sender gives inappropriate facial expression, the circuitry is configured to convert also the image of the user who is the sender”.  That is, an image of a user is ‘converted’ by blurring the image of the user if the image is inappropriate.  Compare Specification, ¶[0025] and ¶[0086], where an inappropriate facial expression may be filtered or replaced, e.g., using an avatar.  An objective is to evaluate a multimedia item to be posted to a website to determine whether a censoring action needs to be performed on the multimedia item prior to posting.  (¶[0020])  It would have been obvious to one having ordinary skill in the art to convert an image of a user who gives an inappropriate facial expression as taught by Grant et al. to perform real-time conflict mitigation of Gorzela et al. for a purpose of determining whether a censoring action needs to be performed prior to posting.

Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive. 
Applicant amends independent claims 1 and 21 to set forth a new limitation directed to “by performing semantic analysis on the message to estimate a feeling of the user who is the sender”, and presents arguments traversing the prior rejection of these independent claims as being obvious under 35 U.S.C. §103 over Gorzela et al. (U.S. Patent Publication 2018/0226070) in view of Koinuma et al. (U.S. Patent Publication 2015/0057996).  Generally, Applicant cites  ¶[0043] and ¶[0045] of Gorzela et al., and  argues that this reference fails to disclose the new limitations of determining whether a message is positive in accordance with an expression converting dictionary database and a user history database storing behavior history by performing a semantic analysis on the message to estimate a feeling of the user who is the sender.  Applicant notes that the rejection acknowledges that an expression converting dictionary is not disclosed by Gorzela et al.  Then Applicant cites ¶[0032] - ¶[0035] and ¶[0044] of Koinuma et al., and again argues that this reference fails to teach determining if the message is positive in accordance with an expression converting dictionary database storing behavior history by performing a semantic analysis on the message to estimate a feeling of the user who the sender.  Applicant characterizes Koinuma et al. as converting a difficult word or kanji into a simpler expression and is not used for performing semantic analysis on the message to estimate a feeling of the user who is the sender.  Accordingly, Applicant maintains that Koinuma et al. does not cure the deficiencies of Gorzela et al.  These arguments are not persuasive. 
The rejection of the independent claims, as amended, is still maintained to be proper.  Mainly, a rationale is premised on an interpretation of “performing semantic analysis”.  Gorzela et al. and Koinuma et al. are maintained to clearly disclose and teach the remaining limitations.  Specifically, Gorzela et al. clearly discloses “determining whether a message in the input speech is positive in accordance with . . . a user information database storing behavior history”.  Here, Gorzela et al. discloses determining positive emotive results using a history of interactions between parties that are logged through logging feature 212 and stored in database 114.  (¶[0023], ¶[0026] - ¶[0027], and ¶[0040]: Figure 2)  Moreover, Koinuma et al. clearly teaches analyzing a message “with an expression converting dictionary database” and “convert the message” using “the expression converting dictionary database”.  That is, Koinuma et al. teaches converting a word extracted from text into a converted word by a word/expression conversion process using an expression dictionary.  (Abstract; ¶[0067]: Figure 5)  Applicant accurately characterizes one embodiment of Koinuma et al. as converting difficult words into simpler words, e.g., so that words can be comprehended by a younger age group.  
Gorzela et al., moreover, is maintained to disclose the limitation of “to estimate a feeling of the user who is the sender”.  Here, Gorzela et al. discloses that a received communication has a communicator sentiment and a recipient sentiment associated with a received communicator message.  (Abstract)  Assessing sentiment and emotions is through voice identifiers, facial expression identifiers, and biometric identifiers.  (¶[0023])  Specifically, tone analyzer 202 may analyze a sentiment in a communicator’s tone of voice by analyzing words written with other symbols and use of capital letters.  (¶[0038]: Figure 2)  A sentiment of a communicator is equivalent to “a feeling of the user who is the sender”.  That is, a sentiment or emotion is the same as “a feeling” and a communicator is “the user who is the sender” as compared to a recipient who receives a communication and has a recipient sentiment.
Patentability then turns only on the limitation of “performing semantic analysis on the message”, and if this limitation can be construed as disclosed by Gorzela et al. or taught by Koinuma et al.  Admittedly, Gorzela et al. and Koinuma et al. do not use the term “semantic”.  However, “semantic analysis” is a common term in natural language processing, and broadly refers to any determination of a meaning of words.  That is, a common usage of “semantic analysis” is simply equivalent to ‘determining a meaning of words’.  
Gorzela et al. provides a brief description that can be construed as “performing semantic analysis”.  Specifically, Gorzela et al., at ¶[0038], discloses an embodiment of a tone identifier 202 that may analyze the sentiment in a communicator’s tone of voice, and also identify the tone of a digital message by analyzing the words written with other symbols and the use of capital letters.  Here, analyzing the words in a message can arguably be the same as “performing semantic analysis”, even if this analysis additionally analyzes other symbols and capital letters in the message.
However, Koinuma et al. reasonably teaches “performing semantic analysis” even if this is not clearly disclosed in a brief description by Gorzela et al.  Here, Koinuma et al. refers to a meaning of words in a text at ¶[0036], and performing morphological analysis on the text in a word/expression conversion process at ¶[0062] - ¶[0073]: Figure 5)  Koinuma et al. states that morphological analysis separates a text into meaningful words.  (¶[0085]: Figure 7)  However, Koinuma et al. mainly teaches that important word dictionary 32 includes words that may be important in enabling a foreigner to comprehend a meaning of a text.  Key words for enabling a foreigner to understand the content of the text are registered in important word dictionary 32.  If the original text includes a word registered in important word dictionary 32, text optimization unit 13 converts the word into a corresponding foreign word using foreign language dictionary 23 associated with environmental information.  (¶[0099] - ¶[0100]: Figure 9)  Figure 8 illustrates using important word dictionary 23 and expression dictionary 24.  
Koinuma et al., then, “performs semantic analysis” on a text to determine a meaning of a text and important words in the text so as to convert important words in the text by word/expression conversion.  Morphological analysis breaks text into words and meaningful words in a text are determined using an important word dictionary.  Parsing text into words and determining meaningfully important words in a text is equivalent to “performing semantic analysis”.  By performing analysis on text to determine important words, this ensures that important words are converted by word/expression conversion in Koinuma et al.  Accordingly, Koinuma et al. is maintained to reasonably teach the limitation of “performing semantic analysis”.
The examiner is sorry that the independent claims still do not appear to be in condition for allowance, but the amendments in the prior response are fairly minimal.  Applicant could consider incorporating limitations from some of the dependent claims, e.g., some combination of claims 11, 13, 16, and 19 along with some new limitations.
There are no new grounds of rejection.  The prior rejection is maintained to be proper.  Accordingly, this rejection is properly FINAL.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 3, 2022